          Case 3:18-cv-00360-WHA Document 189 Filed 05/21/19 Page 1 of 2




 1 James J. Foster
   Aaron S. Jacobs (CA Bar No. 214953)
 2 PRINCE LOBEL TYE LLP
   One International Place, Suite 3700
 3 Boston, MA 02110
   617-456-8000
 4 jfoster@princelobel.com
   ajacobs@princelobel.com
 5
   Matthew D. Vella (CA Bar No. 314548)
 6 mvella@princelobel.com
   PRINCE LOBEL TYE LLP
 7 410 Broadway Avenue, Suite 180
   Laguna Beach, CA 92651
 8
   Attorneys for Plaintiffs
 9

10                                 UNITED STATES DISTRICT COURT
11                              NORTHERN DISTRICT OF CALIFORNIA

12                                      SAN FRANCISCO DIVISION

13 UNILOC 2017 LLC, UNILOC USA, INC.                  Filed in Case No.         3:18-cv-00360-WHA
   and UNILOC LUXEMBOURG, S.A.,                                                 3:18-cv-00363-WHA
14                                                                              3:18-cv-00365-WHA
               Plaintiffs,                                                      3:18-cv-00572-WHA
15
   v.                                                 PLAINTIFFS’ NOTICE OF APPEAL OF THE
16                                                    ORDER DENYING ADMINISTRATIVE
   APPLE INC.,                                        MOTION TO FILE UNDER SEAL
17
               Defendant.                             Judge: Hon. William Alsup
18

19

20

21

22

23

24

25
26

27

28
      PLAINTIFFS’ NOTICE OF APPEAL RE ORDER DENYING                              CASE NOS. 3:18-CV-00360-WHA;
      ADMINISTRATIVE MOTION TO FILE UNDER SEAL                            -00363-WHA; -00365-WHA; -00572-WHA
     3195952.v1
            Case 3:18-cv-00360-WHA Document 189 Filed 05/21/19 Page 2 of 2




 1             Pursuant to Federal Rules of Appellate Procedure 3 and 4, notice is hereby given that

 2 Plaintiffs, Uniloc 2017 LLC, Uniloc USA Inc. and Uniloc Luxembourg, S.A. (together “Uniloc”),

 3 in the above-named cases, hereby appeal to the United States Court of Appeals for the Federal

 4 Circuit from this Court’s Orders: Order Re: Sealing of Order on Motion to Dismiss and Motion to

 5 Join Party, Dkt. No. 1581, Order Re: Administrative Motions to File Under Seal and Motion to

 6 Intervene, Dkt No. 159, and denying Motion for Reconsideration, Dkt. No. 187.

 7

 8

 9 Date: May 21, 2019                                    Respectfully submitted,
10                                                       /s/ James J. Foster
                                                         James J. Foster
11                                                       Aaron S. Jacobs (CA Bar No. 214953)
                                                         PRINCE LOBEL TYE LLP
12                                                       One International Place, Suite 3700
                                                         Boston, MA 02110
13                                                       Tel: (617) 456-8000
                                                         jfoster@princelobel.com
14                                                       ajacobs@princelobel.com
15                                                       Matthew D. Vella (CA Bar No. 314548)
                                                         mvella@princelobel.com
16                                                       PRINCE LOBEL TYE LLP
                                                         410 Broadway Avenue, Suite 180
17                                                       Laguna Beach, CA 92651
18

19

20

21

22

23

24

25
26

27
     1
         All docket citations herein are to Case No. 3:18-cv-00360-WHA.
28
         PLAINTIFFS’ NOTICE OF APPEAL RE ORDER DENYING        1                           CASE NOS. 3:18-CV-00360-WHA;
         ADMINISTRATIVE MOTION TO FILE UNDER SEAL                                  -00363-WHA; -00365-WHA; -00572-WHA
